Citation Nr: 1439744	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  02-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1984 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in October 2008 of a Regional Office (RO) of the Department of Veterans Affairs (VA).    

In decisions in December 2010 and August 2012, the Board remanded the claim of entitlement to a total disability rating based on individual unemployability for further development.  

In August 2013, the Board denied the claim on a schedular basis, and remanded the claim for consideration on extraschedular basis.  In October 2013, the Board remanded the claim again, as the development requested in August 2013 had not been completed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In August 2013 and October 2013, the Board remanded the claim for a total disability rating for compensation based on individual unemployability for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).  

As the claim was subsequently adjudicated under 38 C.F.R. § 3.321(b)(1), not 38 C.F.R. § 4.16(b),  as shown in the supplemental statement of the case in May 2014, further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis to VA's Director of Compensation Service. 

2. After the development is completed, adjudicate the claim on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



